
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.A



DAYTON HUDSON CORPORATION

LONG-TERM INCENTIVE PLAN OF 1999



ARTICLE I
ESTABLISHMENT OF THE PLAN


        1.1   The name of this plan shall be "The Dayton Hudson Corporation
Long-Term Incentive Plan of 1999" (hereinafter called the "Plan").

        1.2   The purpose of the Plan is to advance the interim performance and
long-term growth of the Company by offering long-term incentives, in addition to
current compensation and other benefits, to directors and employees of the
Company and its Subsidiaries and such other Participants who the Plan Committee
determines will contribute to such performance and growth inuring to the benefit
of the shareholders of the Company. This Plan is also intended to facilitate
recruiting and retaining personnel of outstanding ability. Such long-term
incentives may take the form of Stock Options, Performance Shares, Restricted
Stock Awards or any combination of such Awards.


ARTICLE II
DEFINITIONS


        2.1    AWARD.    An "Award" is used at times in the Plan to refer to the
act of granting a Stock Option, Performance Share or Restricted Stock Award
under the Plan.

        2.2    BOARD.    "Board" is the Board of Directors of the Company.

        2.3    CHANGE IN CONTROL.    A "Change in Control" shall be deemed to
have occurred if:

(a)a majority of the directors of the Company shall be persons other than
persons

(i)for whose election proxies shall have been solicited by the Board or

(ii)who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships,

(b)30% or more of the outstanding Voting Stock (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) of the Company
is acquired or beneficially owned (as defined in Article IV of the Restated
Articles of Incorporation, as amended, of the Company) by any person (as defined
in Article IV of the Restated Articles of Incorporation, as amended, of the
Company), or

(c)the shareholders of the Company approve a definitive agreement or plan to:

(i)merge or consolidate the Company with or into another corporation (other than
(1) a merger or consolidation with a Subsidiary of the Company or (2) a merger
in which the Company is the surviving corporation and either (A) no outstanding
Voting Stock of the Company (other than fractional shares) held by shareholders
immediately prior to the merger is converted into cash (except cash upon the
exercise by holders of Voting Stock of the Company of statutory dissenters'
rights), securities, or other property or (B) all holders of outstanding Voting
Stock of the Company (other than fractional shares) immediately prior to the
merger (except those that exercise statutory dissenters' rights) have
substantially the same proportionate ownership of the Voting Stock of the
Company or its parent corporation immediately after the merger),

(ii)exchange, pursuant to a statutory exchange of shares of Voting Stock of the
Company held by shareholders of the Company immediately prior to the exchange,
shares of one or more classes or series of Voting Stock of the Company for
shares of another corporation or other securities, cash or other property,



(iii)sell or otherwise dispose of all or substantially all of the assets of the
Company (in one transaction or a series of transactions) or

(iv)liquidate or dissolve the Company.

        2.4    CODE.    "Code" is the Internal Revenue Code of 1986, as amended,
and rules and regulations thereunder, as now in force or as hereafter amended.

        2.5    COMPANY.    "Company" is Dayton Hudson Corporation, a Minnesota
corporation, and any successor thereof.

        2.6    COMMON STOCK.    "Common Stock" is the common stock, $.1667 par
value per share (as such par value may be adjusted from time to time) of the
Company.

        2.7    DATE OF GRANT.    "Date of Grant" shall be the date designated in
the resolution by the Plan Committee as the date of such Stock Options or
Performance Shares or Restricted Stock Awards, but such date shall not be
earlier than the date of the resolution and action thereon by the Plan
Committee, or earlier than the effective date of the Plan, and in the absence of
a date of grant or a fixed method of computing such date being specifically set
forth in the Plan Committee's resolution, then the Date of Grant shall be the
date of such Plan Committee's resolution or action.

        2.8    EXCHANGE ACT.    "Exchange Act" is the Securities Exchange Act of
1934, as amended, and rules and regulations thereunder, as now in force or as
hereafter amended.

        2.9    FAIR MARKET VALUE.    "Fair Market Value" of a share of Common
Stock on any date is the Volume Weighted Average Price for such stock as
reported for such stock by Bloomberg L.P. on such date, or in the absence of
such report the Volume Weighted Average Price for such stock as reported for
such stock by the New York Stock Exchange on such date or, if no sale has been
recorded by Bloomberg L.P. or the New York Stock Exchange on such date, then on
the last preceding date on which any such sale shall have been made in the order
of primacy indicated above.

        2.10    HOLDER.    A "Holder" is a person who has been granted a
Restricted Stock Award.

        2.11    INCENTIVE STOCK OPTIONS.    "Incentive Stock Options" are Stock
Options that are intended to qualify under Section 422 of the Code.

        2.12    NON-QUALIFIED OPTIONS.    "Non-Qualified Options" are Stock
Options that are not intended to qualify under Section 422 of the Code.

        2.13    PARTICIPANT.    A "Participant" is a person designated as such
by the Plan Committee, pursuant to Article III hereof, for participation in the
Plan.

        2.14    PERFORMANCE GOALS.    "Performance Goals" are defined in
Section 4.1 hereof.

        2.15    PERFORMANCE PERIOD.    "Performance Period", with respect to a
Performance Share, is a period of not less than three consecutive fiscal years
of the Company, beginning with the fiscal year in which such Performance Share
is granted and may be referred to herein and by the Plan Committee by use of the
calendar year in which a particular Performance Period commences.

        2.16    PERFORMANCE SHARE.    A "Performance Share" is a potential award
consisting of a right to one share of Common Stock (subject to increase as
provided in Section 4.2 hereof) or a lesser number of shares and the cash
payment set forth in Section 5.2 hereof. A Performance Share shall be of no
value to a Participant unless and until earned in accordance with Article V
hereof.

        2.17    PLAN COMMITTEE.    The "Plan Committee" is the Committee
referenced in Article IX hereof.

        2.18    PLAN YEAR.    The "Plan Year" shall be a fiscal year of the
Company falling within the term of this Plan.

        2.19    RESTRICTED STOCK AWARD.    A "Restricted Stock Award" is an
Award granted under Article VII of this Plan.

        2.20    STOCK OPTION.    A "Stock Option" is a right accruing in a
Participant to purchase from the Company one share of Common Stock at the Fair
Market Value of such share of Common Stock on the Date of Grant of the Stock
Option, such exercise of option to be made any time within ten years following
the Date of Grant, and containing the terms and conditions set forth or allowed
under Article VI hereof. Stock Options may be either Non-Qualified Options or
Incentive Stock Options.

        2.21    SUBSIDIARY CORPORATION.    For purposes of this Plan, the term
"Subsidiary" or "Subsidiary Corporation" means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, in
which each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain as
determined at the point in time when reference is made to such "Subsidiary" or
"Subsidiary Corporation" in this Plan.


ARTICLE III
GRANTING OF STOCK OPTIONS, PERFORMANCE SHARES
AND RESTRICTED STOCK AWARDS TO PARTICIPANTS


        3.1    ELIGIBLE PARTICIPANTS.    Stock Options, Restricted Stock Awards
or Performance Shares may be granted by the Plan Committee to any employee of
the Company or a Subsidiary Corporation, including any employee who is also a
director of the Company or a Subsidiary Corporation. Non-Qualified Options,
Performance Shares or Restricted Stock Awards may also be granted to (i) a
director of the Company who is not an employee of the Company or a Subsidiary
Corporation and (ii) other individuals or entities who are not employees but who
provide services to the Company or a Subsidiary Corporation in the capacity of
an advisor or consultant. References in this Plan to "employment" and similar
terms (except "employee") shall include the providing of services in the
capacity of a director, advisor or consultant. A person who has been engaged by
the Company for employment shall be eligible for grants under the Plan, provided
such person actually reports for and commences such employment within 90 days
after the Date of Grant.

        3.2    DESIGNATION OF PARTICIPANTS.    At any time and from time to time
during the Plan Year, the Plan Committee may designate the employees of the
Company and its Subsidiaries and other Participants eligible for Awards.

        3.3    ALLOCATION OF STOCK OPTIONS, PERFORMANCE SHARES OR RESTRICTED
STOCK AWARDS.    Contemporaneously with the designation of a Participant
pursuant to Section 3.2 hereof, the Plan Committee shall determine the number of
Stock Options and/or Restricted Stock Awards and/or Performance Shares to be
granted to such Participant and the Date of Grant for such related Stock Option
or Performance Share or Restricted Stock Award, taking into consideration such
factors as it deems relevant, which may include the following:

(a)the total number of Stock Options and/or Restricted Stock Awards and/or
Performance Shares available for allocation to all Participants; and

(b)the work assignment or the position of the Participant and its sensitivity
and/or impact in relationship to the profitability and growth of the Company and
its Subsidiaries; and

(c)the Participant's performance in reference to such factors.

Allocation of Awards may, in the discretion of the Plan Committee, be in the
form of Stock Options solely or Performance Shares solely, or Restricted Stock
Awards solely, or any combination in whatever relationship one to the other, if
any, as the Plan Committee in its discretion so determines. Allocation of Stock
Options may, in the discretion of the Plan Committee, be in the form of
Incentive Stock Options solely or Non-Qualified Options solely or a combination
in whatever relationship to the other, if any, as the Plan Committee in its
discretion so determines.

        3.4    NOTIFICATION TO PARTICIPANTS AND DELIVERY OF DOCUMENTS.    As
soon as practicable after such determinations have been made, each Participant,
shall be notified of (i) his/her designation as a Participant, (ii) the Date of
Grant, and (iii) the number of Stock Options, and/or Restricted Stock Awards
and/or the number of Performance Shares granted to the Participant, and in the
case of Performance Shares, the Performance Period and in the case of Restricted
Stock Awards, the Restriction Period. The Participant shall thereafter be
supplied with written evidence of any such granted Performance Shares and/or
Restricted Stock Awards, and shall receive a Stock Option exercisable for
purchase of one share of Common Stock for each Stock Option granted to the
Participant pursuant to this Plan or indicating the aggregate of such grant,
which option agreement(s) shall be in conformity with the provisions of
Article VI hereof.


ARTICLE IV
PERFORMANCE GOALS


        4.1    ESTABLISHMENT OF GOALS.    Within a reasonable period of time
after the beginning of each Performance Period, Performance Goals relative to
such Performance Period shall be established by the Plan Committee in its
absolute discretion. Such Performance Goals may include any of the following
criteria: PTOC, EVA, amount or rate of growth in consolidated profits of the
Company expressed as a percent, earnings per share, return on capital, return on
investment, and return on shareholders' equity. Performance Goals may be
absolute in their terms or be measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Plan Committee, in
its sole discretion, may modify the Performance Goals if it determines that
circumstances have changed and modification is required to reflect the original
intent of the Performance Goals. The Plan Committee may in its discretion
classify Participants into as many groups as it determines, and as to any
Participant relate his/her Performance Goals partially, or entirely, to the
measured performance, either absolutely or relatively, of an identified
Subsidiary, operating company or test strategy or new venture of the Company.

        4.2    LEVELS OF PERFORMANCE REQUIRED TO EARN PERFORMANCE SHARES.    At
or about the same time that Performance Goals are established for a specific
period, the Plan Committee shall in its absolute discretion establish the
percentage (not to exceed 150% thereof) of the Performance Shares granted for
such Performance Period which shall be earned by the Participant for various
levels of performance measured in relation to achievement of Performance Goals
for such Performance Period.

        4.3    OTHER RESTRICTIONS.    The Plan Committee may provide
restrictions on the delivery of Common Stock upon the earning of Performance
Shares, including the future forfeiture of all or part of the Common Stock
earned. The Plan Committee may provide that the shares of Common Stock issued on
Performance Shares Earned be held in escrow and/or legended.

        4.4    NOTIFICATION TO PARTICIPANTS.    Promptly after the Plan
Committee has established Performance Goals for a specific Performance Period or
modified such goals, each Participant who has received a grant of any
Performance Shares for that period shall be provided with written evidence of
the Performance Goals so established or modified.


ARTICLE V
EARNING OF PERFORMANCE SHARES


        5.1    MEASUREMENT OF PERFORMANCE AGAINST PERFORMANCE GOALS.    The Plan
Committee shall as soon as practicable after the close of each Performance
Period, make a determination of:

(a)the extent to which the Performance Goals for such Performance Period have
been achieved;

(b)the percentage of the Performance Shares granted for such Performance Period
which are earned for such Performance Period by Participants who have been from
his/her date of hire in the continuous employ of the Company or Subsidiary or a
combination thereof, during the subject Performance Period; and



(c)the percentage of Performance Shares to be paid in cash, if any. The
percentage paid in cash shall be uniform for all Participants in a particular
Performance Period.

These determinations shall be absolute and final as to the facts and conclusions
therein made and be binding on all parties. Promptly after the Plan Committee
has made the foregoing determination, each Participant who has earned
Performance Shares based thereon shall be notified, in writing, of the number of
Performance Shares so earned. For all purposes of this Plan, notice shall be
deemed to have been given the date action is taken by the Plan Committee making
the determination. The Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of Performance Shares or any part of a
Performance Share Award during the Performance Period, except that Performance
Share awards may be transferable by assignment by the Participant to the extent
provided in the applicable Performance Share agreement.

        5.2    TREATMENT OF PERFORMANCE SHARES EARNED.    Upon the determination
that a percentage of the Performance Shares has been earned for a Performance
Period, a Participant to whom such earned Performance Shares have been granted
and who has been (or was) in the employ of the Company or a Subsidiary thereof
continuously from the date of his/her hire during the subject Performance Period
to which the grant relates, subject to the exceptions set forth at Section 5.5
and Section 5.6 hereof, shall be entitled, subject to the other conditions of
this Plan, to receive the shares of Common Stock for each Performance Share
earned (less the shares paid in cash), plus a cash payment in the amount of the
Fair Market Value of the shares of Common Stock to be paid in cash as determined
in Section 5.1(c) hereof, calculated as of the close of business on the date of
the notice referred to in Section 5.1 hereof. The provisions of Section 5.5 to
the contrary notwithstanding, the Plan Committee may provide that the issued
shares of Common Stock be held in escrow and/or be legended and that the Common
Stock be subject to restrictions, including the future forfeiture of all or a
part of the shares. Performance Shares shall under no circumstances become
earned or have any value whatsoever for any Participant who is not in the employ
of the Company or its Subsidiaries continuously during the entire Performance
Period for which such Performance Shares are granted, except as provided at
Section 5.5 or Section 5.6 hereof.

        5.3    STOCK-CASH DISTRIBUTION.    Each distribution determined in
accordance with Section 5.2 above shall be made as soon as practicable after
Performance Shares have been determined to have been earned unless the
provisions of Section 5.4(a) hereof are applicable to a Participant.

        5.4(a)    DEFERRAL OF RECEIPT OF PERFORMANCE SHARE EARNOUT.    A
Participant who has received a grant of Performance Shares may by compliance
with the then applicable procedures under the Plan irrevocably elect in writing
to defer receipt of all or any part of the stock-cash distribution associated
with the earnout, if any, of the Performance Shares (the combination thereof
hereafter referred to as the "deferred account"). The deferral shall be
effective until the Participant terminates his/her employment with the Company
and its Subsidiaries except as otherwise provided herein.

        The terms and conditions of such deferral, including but not limited to,
the period of time for, and form of, election; the manner and method of payout;
the form in which the deferred account shall be held; the interest equivalent or
other payment that shall accrue upon the deferred account pending its payout;
and the use and form of dividend equivalents in respect of stock units included
within any deferred account, shall be as determined from time to time by the
Plan Committee, which Plan Committee may change any and all of the terms and
conditions at any time applicable to deferrals thereafter made.

        5.4(b)    AMENDMENT OF DEFERRAL ARRANGEMENTS.    The Plan Committee may,
at any time and from time to time, but prospectively only except as hereinafter
provided, amend, modify, change, suspend or cancel any and all of the rights,
procedures, mechanics and timing parameters relating to the deferral of receipt
of Performance Share earnout under the Plan as set forth at Section 5.4(a)
hereof. In addition, the Plan Committee may, in its sole discretion, accelerate
the payout of the deferred account, or any portion thereof, either in a lump sum
or in a series of payments, but under the following conditions only:

(i)the Federal tax statutes, regulations or interpretations are amended,
modified, or otherwise changed or affected in such a manner as to adversely
alter or modify the tax effect of the "deferred account" as it is comprehended
under the tax law and interpretations in effect for deferred accounts as of the
effective date of this Plan, or

(ii)the deferred account holder suffers or incurs an event that would qualify
for a "withdrawal" of contributions that have not been accumulated for two years
without adverse consequences on the tax status of a qualified profit-sharing or
stock bonus plan under the Federal tax laws applicable from time to time to such
types of plans.

        5.5    NON-DISQUALIFYING TERMINATION OF EMPLOYMENT.    Except for
Section 5.6 hereof, the only exceptions to the requirement of continuous
employment during a Performance Period for Performance Share earnout eligibility
are termination of a Participant's employment by reason of death (in which event
the Performance Shares may be transferable by will or the laws of descent and
distribution only to such Participant's beneficiary designated to receive the
Performance Shares or to the Participant's applicable legal representatives,
heirs or legatees), total and permanent disability, normal or late retirement or
early retirement, with the consent of the Plan Committee, or transfer of an
executive in a spin-off, with the consent of the Plan Committee, occurring
during the Performance Period applicable to the subject Performance share grant.
In such instance an earnout of the Performance Shares shall be made, as of the
end of the Performance Period, and 100% of the total Performance Shares that
would have been earned during the Performance Period shall be earned and paid
out; provided, however, in a spin-off situation the Plan Committee may set
additional conditions, such as, without limiting the generality of the
foregoing, continuous employment with the spin-off entity. If a Participant's
termination of employment does not meet the criteria set forth above, but the
Participant had at least 15 years of continuous employment with the Company or a
Subsidiary or any combination thereof, provided that if the person is not an
Executive Officer (as defined under the Exchange Act) of the Company at time of
termination such 15 years need not be continuous, the Plan Committee may allow
earn-outs of up to 100% of the total Performance Shares for the Performance
Period(s) in which the termination of employment occurred, subject to any
conditions that the Plan Committee shall determine.

        5.6    CHANGE IN CONTROL.    In the event of a Change in Control, all
outstanding Performance Shares granted under the Plan shall be proratably
payable ten days after the Change in Control. The amount of Performance Shares
payable shall be determined by multiplying 100% of each Performance Share grant
by a fraction, the numerator of which shall be the number of months that have
elapsed in the applicable Performance Period and the denominator of which shall
be the total number of months in the Performance Period.


ARTICLE VI
STOCK OPTIONS


        6.1    NON-QUALIFIED OPTION.    Non-Qualified Options granted under the
Plan are not intended to be Incentive Stock Options under the provisions of
Section 422 of the Code. The Non-Qualified Options shall be evidenced by
Non-Qualified Option agreements in such form and not inconsistent with the Plan
as the Plan Committee shall in its sole discretion approve from time to time,
which agreements shall specify the number of shares to which they pertain and
the purchase price of such shares and shall, but without limitation, contain in
substance the following terms and conditions:

(a)OPTION PERIOD.    Each option granted shall expire and all rights to purchase
shares thereunder shall cease ten years after the Date of Grant of the Stock
Option or on such date prior thereto as may be fixed by the Plan Committee, or
on such other date as is provided by this Plan in the event of termination of
employment, death or reorganization. No option shall permit the purchase of any
shares thereunder during the first year after the Date of Grant of



such option, except as provided in Section 6.3 hereof or as otherwise determined
by the Plan Committee.

(b)TRANSFERABILITY AND TERMINATION OF OPTIONS.    During the lifetime of an
individual to whom an option is granted, the option may be exercised only by
such individual and only while such individual is an employee of the Company or
a Subsidiary and only if the Participant has been continuously so employed by
any one or combination thereof since the Date of Grant of the option, provided,
however, that if the employment of such Participant by the Company or a
Subsidiary Corporation terminates, the option may additionally be exercised as
follows, or in any other manner provided by the Plan Committee, but in no event
later than ten years after the Date of Grant of the Stock Option, except as set
forth in (ii) below:

(i)if a Participant's termination of employment occurs by reason of normal or
late retirement under any retirement plan of the Company or its Subsidiaries,
such Participant's Stock Options may be exercised within five years after the
date of such termination of employment. If a Participant's termination of
employment occurs by reason of early retirement under any retirement plan of the
Company or its Subsidiaries, or by reason of the transfer of a Participant in a
spin-off, or by reason of total and permanent disability, as determined by the
Plan Committee, without retirement, then such Participant's Stock Options shall
be exercisable for a period of up to five years after the date of such
termination of employment if the Plan Committee consents to such an extension.
During the extension period, the right to exercise options, if any, accruing in
installments, shall continue; provided, however, that the Plan Committee may set
additional conditions, such as, without limiting the generality of the
foregoing, an agreement to not provide services to a competitor of the Company
and its Subsidiaries and/or continuous employment with a spin-off entity.

(ii)if a Participant's termination of employment occurs by reason of death, then
within five years after the date of death or the life of the option, whichever
is less, but in no event less than one year after the date of death, during
which time installments shall continue to accrue.

(iii)if a Participant's termination of employment occurs for any reason other
than as specified in Section 6.1(b)(i) or (ii) hereof, the Participant has been
continuously employed by the Company or a Subsidiary or any combination for more
than 15 years, provided that if the person is not an Executive Officer (as
defined under the Exchange Act) of the Company at the time of termination such
15 years need not be continuous, and if the Plan Committee so approves, then
within a period of up to five years after the date of termination of employment.
During the extension period, the right to exercise options, if any, accruing in
installments shall continue; provided, however, the Plan Committee may set
additional conditions.

(iv)if a Participant's termination of employment occurs for any reason other
than as specified in Section 6.1(b)(i) or (ii) hereof, the Plan Committee has
not approved an extension and Participant's termination of employment is not
occasioned by the commission of a dishonest or other illegal act, then, but only
with respect to installments that have as of the date of termination already
accrued, within ninety days after the date of such termination of employment
except in the case of Participants who would at the time be subject to the
provisions of Section 16(b) of the Exchange Act, in which instance the period of
exercise shall be two hundred ten days after termination. Those Participants
terminated because of the commission of a dishonest or other illegal act shall
have no additional period after termination of employment in which to exercise
their options. Absence on a leave of absence approved by the Plan Committee
shall not be deemed a termination or interruption of continuous employment for
the purposes of the Plan.

(v)Rights accruing to a Participant under Sections 6.1(b)(i), 6.1(b)(iii) and
6.1(b)(iv) may, upon the death of a Participant subsequent to his/her
termination of employment, be



exercised by his/her duly designated beneficiary or otherwise by his/her
applicable legal representatives, heirs or legatees to the extent vested in and
unexercised or perfected by the Participant at the date of his/her death.

No option shall be assignable or transferable by the individual to whom it is
granted, except that it may be transferable (X) by assignment by the Participant
to the extent provided in the applicable option agreement, or (Y) by will or the
laws of descent and distribution in accordance with the provisions of this Plan.
An option transferred after the death of the Participant to whom it is granted
may only be exercised by such individual's beneficiary designated to exercise
the option or otherwise by his/her applicable legal representatives, heirs or
legatees, and only within the specific time period set forth above and only to
the extent vested in and unexercised by the Participant at the date of his/her
death, except as provided in Section 6.1(b)(ii).

In no event, whether by the Participant directly or by his/her proper assignee
or beneficiary or other representative, shall any option be exercisable at any
time after its expiration date as stated in the option agreement, except as
provided in Section 6.1(b)(ii). When an option is no longer exercisable it shall
be deemed for all purposes and without further act to have lapsed and
terminated. The Plan Committee may in its sole discretion, but shall not be
required to, determine, solely for the purposes of the Plan, that a Participant
is permanently and totally disabled, and the acts and decisions of the Plan
Committee made in good faith in relation to any such determination shall be
conclusive upon all persons and interests affected thereby.

(c)EXERCISE OF OPTIONS.    An individual entitled to exercise an option may,
subject to its terms and conditions and the terms and conditions of the Plan,
exercise it in whole at any time, or in part from time to time, by delivery to
the Company at its principal office of written notice of exercise, specifying
the number of whole shares with respect to which the option is being exercised.
Before shares may be issued, payment must be made in full, in legal United
States tender, in the amount of the purchase price of the shares to be purchased
at the time and any amounts for withholding as provided in Section 11.9 hereof;
provided, however, in lieu of paying for the exercise price in cash as described
above, the individual may pay (subject to such conditions and procedures as the
Plan Committee may establish) all or part of such exercise price by delivering
or tendering owned and unencumbered shares of Common Stock acceptable to the
Plan Committee and having a Fair Market Value on the date of exercise of the
option equal to or less than the exercise price of the options exercised, with
cash, as set forth above, for the remainder, if any, of the purchase price;
provided, further, that the Plan Committee may permit a Participant to elect to
pay the exercise price by authorizing a third party to sell shares of Common
Stock (or a sufficient portion of the shares) acquired upon exercise of the
option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire exercise price and any tax withholding resulting from such exercise.
Subject to rules established by the Plan Committee, the withholdings required by
Section 11.9 hereof may be satisfied by the Company withholding shares of Common
Stock issued on exercise that have a Fair Market Value on the date of exercise
of the option equal to or less than the withholding required by Section 11.9
hereof.

        6.2    INCENTIVE STOCK OPTION.    Incentive Stock Options granted under
the Plan are intended to be incentive stock options under Section 422 of the
Code, and the Plan shall be administered, except with respect to the right to
exercise options after termination of employment, to qualify Incentive Stock
Options issued hereunder as incentive stock options under Section 422 of the
Code. An Incentive Stock Option shall not be granted to an employee who owns, or
is deemed under Section 424(d) of the Code to own, stock of the Company (or of
any parent or Subsidiary of the Company) possessing more than 10% of the total
combined voting power of all classes of stock therein. The aggregate Fair Market
Value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all incentive stock option plans
of the Company or any parent or Subsidiary of the Company) shall not exceed
$100,000. The Incentive Stock Options shall be evidenced by Incentive Stock
Option Agreements in such form and not inconsistent with the Plan as the Plan
Committee shall in its sole discretion approve from time to time, which
agreements shall specify the number of shares to which they pertain and the
purchase price of such shares.

        The terms and conditions set forth in Sections 6.1(a) through (c) hereof
shall apply to an Incentive Stock Option; provided that, in the event Section
6.1(b)(i) hereof is applicable, all installments shall become immediately
exercisable.

        6.3    CHANGE IN CONTROL.    In the event of a Change in Control:

(a)Without any action by the Plan Committee or the Board, each Stock Option
granted under the Plan that has not been previously exercised or otherwise
lapsed and terminated shall become immediately exercisable in full.

(b)The Plan Committee, in its sole discretion, and without the consent of any
Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to each share of
Common Stock subject to a Stock Option, cash in an amount equal to the excess of
the Fair Market Value of a share of Common Stock immediately prior to such
Change in Control over the exercise price of such share.

(c)The cash payment described in Section 6.3(b) shall be made promptly following
the effective date of such Change in Control. Upon a determination by the Plan
Committee in accordance with Section 6.3(b), each Stock Option with respect to
which a cash payment is to be made shall terminate, and the Participant holding
such Stock Option shall have no further rights thereunder except the right to
receive such cash payment.


ARTICLE VII
RESTRICTED STOCK


        7.1    RESTRICTION PERIOD TO BE ESTABLISHED BY THE PLAN COMMITTEE.    At
the time a Restricted Stock Award is made, the Plan Committee shall establish a
period of time (the "Restriction Period") applicable to such Award, which shall
be not less than three years. Each Restricted Stock Award may have a different
Restriction Period, at the discretion of the Plan Committee. Except as permitted
or pursuant to Sections 7.4, 7.5 or 11.8 hereof, the Restriction Period
applicable to a particular Restricted Stock Award shall not be changed.

        7.2    OTHER TERMS AND CONDITIONS.    Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Holder of such Restricted Stock Award. The Holder shall have the
right to enjoy all shareholder rights during the Restriction Period with the
exception that:

(i)The Holder shall not be entitled to delivery of the stock certificate until
the Restriction Period shall have expired.

(ii)The Company may either issue shares subject to such restrictive legends
and/or stop-transfer instructions as it deems appropriate or provide for
retention of custody of the Common Stock during the Restriction Period.

(iii)The Holder may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the Common Stock during the Restriction Period, except that
it may be transferable by assignment by the Holder to the extent provided in the
applicable Restricted Stock Award agreement.

(iv)A breach of the terms and conditions established by the Plan Committee
pursuant to the Restricted Stock Award shall cause a forfeiture of the
Restricted Stock Award, and any dividends withheld thereon.

(v)Dividends payable in cash or in shares of stock or otherwise may be either
currently paid or withheld by the Company for the Holder's account. At the
discretion of the Plan Committee, interest may be paid on the amount of cash
dividends withheld, including cash dividends on stock dividends, at a rate and
subject to such terms as determined by the Plan Committee.



Provided, however, and the provisions of Section 7.4 to the contrary
notwithstanding, in lieu of the foregoing, the Plan Committee may provide that
no shares of Common Stock be issued until the Restriction Period is over and
further provide that the shares of Common Stock issued after the Restriction
Period has been completed, be issued in escrow and/or be legended and that the
Common Stock be subject to restrictions including the forfeiture of all or a
part of the shares.

        7.3    PAYMENT FOR RESTRICTED STOCK.    A Holder shall not be required
to make any payment for Common Stock received pursuant to a Restricted Stock
Award, unless the Plan Committee requires payment for such stock in the
Restricted Stock Award.

        7.4    FORFEITURE PROVISIONS.    Subject to Section 7.5, in the event a
Holder terminates employment during a Restriction Period, a Restricted Stock
Award will be forfeited; provided, however, when the Plan Committee issues the
Restricted Stock Award, it may provide in the Restricted Stock Award agreement
for proration or full payout in the event of (i) a termination of employment
because of normal or late retirement, (ii) with the consent of the Plan
Committee, early retirement or spin-off, (iii) death, (iv) total and permanent
disability, as determined by the Plan Committee, or (v) with the consent of the
Plan Committee, termination of employment after 15 years of continuous
employment with the Company or a Subsidiary or any combination thereof, provided
that if the person is not an Executive Officer (as defined under the Exchange
Act) of the Company at the time of termination such 15 years need not be
continuous, all subject to any other conditions the Plan Committee may
determine.

        7.5    CHANGE IN CONTROL.    In the event of a Change in Control, all
outstanding Restricted Stock Awards granted under the Plan will be proratably
payable ten days after the Change in Control. The amount of Common Stock payable
shall be determined by multiplying each Restricted Stock Award granted by a
fraction, the numerator of which shall be the number of months that have elapsed
in the applicable Restriction Period and the denominator of which shall be the
number of months in the Restriction Period.


ARTICLE VIII
SHARES OF STOCK SUBJECT TO THE PLAN; MAXIMUM AWARD


        8.1    SHARES AVAILABLE; PERFORMANCE SHARE AND RESTRICTED STOCK AWARD
LIMITATION.    The total number of shares available for issuance under all
Awards pursuant to the Plan shall not exceed in the aggregate 22,000,000 shares
of Common Stock, subject to adjustment as provided in Section 8.3 hereof;
provided, however, that no more than 10% of all shares of Common Stock subject
to this Plan may be issued in the aggregate pursuant to Performance Share or
Restricted Stock Awards. Such shares may be authorized and unissued shares, or
may be treasury shares held by the Company or may be shares purchased or held by
the Company or a Subsidiary for purposes of the Plan, or any combination
thereof.

        8.2    SHARES AGAIN AVAILABLE.    Shares covered by granted Performance
Shares which are not earned pursuant to any of the provisions of Article V
hereof, or Stock Options, Performance Shares or Restricted Stock Awards which
are forfeited for any reason or are not distributed or are covered by options
that lapse or are cancelled before exercise, shall (unless the Plan shall have
been terminated) again be available in the same relative amounts for other Award
grants under the Plan. If, in accordance with the Plan, a Participant uses
shares of Common Stock to pay a purchase or exercise price or satisfy tax
withholdings, such shares may again be used for an Award under the Plan.

        8.3    RELEVANT CHANGE ADJUSTMENTS.    Appropriate adjustments in the
number of shares and in the option price per share as authorized herein may be
made by the Plan Committee, in its discretion (except as provided in
Section 11.8 hereof), to give effect to adjustments made in the number of shares
of Common Stock through a merger, consolidation, recapitalization,
reclassification, combination, spin-off, common stock dividend, stock split or
other relevant change.

        8.4    MAXIMUM AWARD.    During any Plan Year, no Participant may
receive Awards that, in the aggregate, could result in that Participant
receiving, earning or acquiring more than 2,000,000 shares of Common Stock,
subject to the adjustments described in Section 8.3.


ARTICLE IX
ADMINISTRATION OF THE PLAN


        9.1   The Plan will be administered by a committee of two or more
members of the Board appointed from time to time by the Board.

        9.2   The Plan Committee shall have and exercise all of the powers and
responsibilities granted expressly or by implication to it by the provisions of
the Plan. Subject to and as limited by such provisions, the Plan Committee may
from time to time enact, amend and rescind such rules, regulations and
procedures with respect to the administration of the Plan as it deems
appropriate or convenient.

        9.3   All questions arising under the Plan, any Incentive Stock Option,
Non-Qualified Stock Option, Performance Share or Restricted Stock Award
agreement, or any rule, regulation or procedure adopted by the Plan Committee
shall be determined by the Plan Committee, and its determination thereof shall
be conclusive and binding upon all parties.

        9.4   Any action required or permitted to be taken by the Plan Committee
under the Plan shall require the affirmative vote of a majority of a quorum of
the members of the Plan Committee. A majority of all members of the Plan
Committee shall constitute a "quorum" for Plan Committee business. The Plan
Committee may act by written determination instead of by affirmative vote at a
meeting, provided that any written determination shall be signed by all members
of the Plan Committee, and any such written determination shall be as fully
effective as a majority vote of a quorum at a meeting.

        9.5   The Plan Committee may delegate all or any part of its authority
under the Plan to a subcommittee of directors and/or officers of the Company for
purposes of determining and administering Awards granted to persons who are not
then subject to the reporting requirements of Section 16 of the Exchange Act.


ARTICLE X
REDUCTION IN AWARDS


        10.1    Anything in this Plan to the contrary notwithstanding, the
provisions of this Article X shall apply to a Participant if Ernst & Young
determines that each of (a) and (b) below are applicable.

(a)Payments or distributions hereunder, determined without application of this
Article X, either alone or together with other payments in the nature of
compensation to the Participant which are contingent on a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, or otherwise (but after any
elimination or reduction of such payments under the terms of the Company's
Income Continuance Policy Statement or SMG Income Continuance Policy Statement),
would result in any portion of the payments hereunder being subject to an excise
tax on excess parachute payments imposed under Section 4999 of the Code.

(b)The excise tax imposed on the Participant under Section 4999 of the Code on
excess parachute payments, from whatever source, would result in a lesser net
aggregate present value of payments and distributions to the Participant (after
subtraction of the excise tax) than if payments and distributions to the
Participant were reduced to the maximum amount that could be made without
incurring the excise tax.

        10.2    Under this Article X the payments and distributions under this
Plan shall be reduced (but not below zero) so that the present value of such
payments and distributions shall equal the Reduced Amount. The "Reduced Amount"
(which may be zero) shall be an amount expressed in present value which
maximizes the aggregate present value of payments and distributions under this
Plan which can be made without causing any such payment to be subject to the
excise tax under Section 4999 of the Code. The determinations and reductions
under this Section 10.2 shall be made after eliminations or reductions, if any,
have been made under the Company's Income Continuance Policy Statement or SMG
Income Continuance Policy Statement.

        10.3    If Ernst & Young determines that this Article X is applicable to
a Participant, it shall so advise the Plan Committee in writing. The Plan
Committee shall then promptly give the Participant notice to that effect
together with a copy of the detailed calculation supporting such determination
which shall include a statement of the Reduced Amount. The Participant may then
elect, in his/her sole discretion, which and how much of the Stock Options,
Restricted Stock Awards and/or Performance Shares otherwise awarded under this
Plan shall be eliminated or reduced (as long as after such election the
aggregate present value of the remaining Stock Options, Restricted Stock Awards
and/or Performance Shares under this Plan equals the Reduced Amount), and shall
advise the Plan Committee in writing of his/her election within ten days of
his/her receipt of notice. If no such election is made by the Participant within
such ten-day period, the Plan Committee may elect which and how much of the
Stock Options, Restricted Stock Awards, and/or Performance Shares shall be
eliminated or reduced (as long as after such election their aggregate present
value equals the Reduced Amount) and shall notify the Participant promptly of
such election. For purposes of this Article X, present value shall be determined
in accordance with Section 280G of the Code. All the foregoing determinations
made by Ernst & Young under this Article X shall be made as promptly as
practicable after it is determined that excess parachute payments (as defined in
Section 280G of the Code) will be made to the Participant if an elimination or
reduction is not made. As promptly as practicable following the election
hereunder, the Company shall provide to or for the benefit of the Participant
such amounts and shares as are then due to the Participant under this Plan and
shall promptly provide to or for the benefit of the Participant in the future
such amounts and shares as become due to the Participant under this Plan.

        10.4    As a result of the uncertainty in the application of
Section 280G of the Code at the time of the initial determination by Ernst &
Young hereunder, it is possible that payments or distributions under this Plan
will have been made which should not have been made ("Overpayment") or that
additional payments or distributions which will have not been made could have
been made ("Underpayment"), in each case, consistent with the calculation of the
Reduced Amount hereunder. In the event that Ernst & Young, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant which Ernst & Young believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant which the Participant
shall repay together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant if and to the extent such payment would not reduce
the amount which is subject to the excise tax under Section 4999 of the Code. In
the event that Ernst & Young, based upon controlling precedent, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid to or
for the benefit of the Participant together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

        10.5    In making its determination under this Article X, the value of
any non-cash benefit shall be determined by Ernst & Young in accordance with the
principles of Section 280G(d)(3) of the Code.

        10.6    All determinations made by Ernst & Young under this Article X
shall be binding upon the Company, the Plan Committee and the Participant.


ARTICLE XI
GENERAL PROVISIONS


        11.1    AMENDMENT OR TERMINATION OF PLAN.    The Board may at any time
amend, suspend, discontinue or terminate the Plan (including the making of any
necessary enabling, conforming and procedural amendments to the Plan to
authorize and implement the granting of qualified Stock Options or other income
tax preferred stock options which may be authorized by enactment of the United
States Congress and/or the Internal Revenue Service subsequent to the effective
date of this Plan); provided, however, that no amendment by the Board shall,
without further approval of the shareholders of the Company, increase the total
number of shares of Common Stock which may be made subject to the Plan, except
as provided at Section 8.3 hereof. No action taken pursuant to this Section 11.1
of the Plan shall, without the consent of the Participant, alter or impair any
Awards which have been previously granted to a Participant.

        11.2    NON-ALIENATION OF RIGHTS AND BENEFITS.    Except as expressly
provided herein, no right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such right or benefit. If any Participant or beneficiary
hereunder should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge any right or benefit hereunder (other than as
expressly provided herein), then such right or benefit shall, in the sole
discretion of the Plan Committee, cease and in such event the Company may hold
or apply the same or any or no part thereof for the benefit of the Participant
or beneficiary, his/her spouse, children or other dependents or any of them in
any such manner and in such proportion as the Plan Committee in its sole
discretion may deem proper.

        11.3    NO RIGHTS AS SHAREHOLDER.    The granting of Performance Shares
and/or Stock Options and/or Restricted Stock Awards under the Plan shall not
entitle a Participant or any other person succeeding to his/her rights, to any
dividend, voting or other right as a shareholder of the Company unless and until
the issuance of a stock certificate to the Participant or such other person
pursuant to the provisions of the Plan and then only subsequent to the date of
issuance thereof.

        11.4    LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY.    As
illustrative only of the limitations of liability or obligation of the Company
and not intended to be exhaustive thereof, nothing in the Plan shall be
construed:

(a)to give any employee of the Company any right to be granted any Award other
than at the sole discretion of the Plan Committee;

(b)to give any Participant any rights whatsoever with respect to shares of
Common Stock except as specifically provided in the Plan;

(c)to limit in any way the right of the Company or any Subsidiary to terminate,
change or modify, with or without cause, the employment of any Participant at
any time; or

(d)to be evidence of any agreement or understanding, express or implied, that
the Company or any Subsidiary will employ any Participant in any particular
position at any particular rate of compensation or for any particular period of
time.

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant's regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or any Subsidiary, unless expressly so provided by such other plan, contract or
arrangement or the Committee determines that an Award or portion of an Award
should be included to reflect competitive compensation practices or to recognize
that an Award has been made in lieu of a portion of competitive cash
compensation.

        11.5    GOVERNMENT REGULATIONS.    Notwithstanding any other provisions
of the Plan seemingly to the contrary, the obligation of the Company with
respect to Awards granted under the Plan shall at all times be subject to any
and all applicable laws, rules, and regulations and such approvals by any
government agencies as may be required or deemed by the Board or Plan Committee
as reasonably necessary or appropriate for the protection of the Company.

        In connection with any sale, issuance or transfer hereunder, the
Participant acquiring the shares shall, if requested by the Company, give
assurances satisfactory to counsel of the Company that the shares are being
acquired for investment and not with a view to resale or distribution thereof
and assurances in respect of such other matters as the Company may deem
desirable to assure compliance with all applicable legal requirements.

        11.6    NON-EXCLUSIVITY OF THE PLAN.    Neither the adoption of the Plan
by the Board nor the submission of the Plan to shareholders of the Company for
approval shall be construed as creating any limitations on the power or
authority of the Board to adopt such other or additional incentive or other
compensation arrangements of whatever nature as the Board may deem necessary or
desirable or preclude or limit the continuation of any other plan, practice or
arrangement for the payment of compensation or fringe benefits to employees
generally, or to any class or group of employees, which the Company or any
Subsidiary now has lawfully put into effect, including, without limitation, any
retirement, pension, savings, profit sharing or stock purchase plan, insurance,
death and disability benefits, and executive short term incentive plans.

        11.7    EFFECTIVE DATE.    Subject to the approval of this restated Plan
by the holders of a majority of the voting power of the shares present and
entitled to vote at the Company's Annual Meeting of Shareholders to be held
May 19, 1999 and any necessary approval being obtained from any department,
board or agency of the United States or states having jurisdiction, the Plan
shall be effective as of May 19, 1999.

        11.8    REORGANIZATION.    In case the Company is merged or consolidated
with another corporation, or in case the property or stock of the Company is
acquired by another corporation, or in case of a separation, reorganization or
liquidation of the Company (for purposes hereof any such occurrence being
referred to as an "Event"), the Plan Committee or a comparable committee of any
corporation assuming the obligations of the Company hereunder, shall either:

(a)make appropriate provision for the protection of any outstanding Performance
Shares, Stock Options and Restricted Stock Awards granted thereunder by the
substitution on an equitable basis of appropriate stock or options of the
Company, or of the merged, consolidated or otherwise reorganized corporation
which will be issuable in respect to the shares of Common Stock. Stock to be
issued pursuant to such Performance Shares shall be limited so that the excess
of the aggregate fair market value of the shares subject to the Performance
Shares immediately after such substitution over the purchase price thereof is
not more than the excess of the aggregate fair market value of the shares
subject to such Performance Shares immediately before such substitution over the
purchase price thereof; or

(b)upon written notice to the Participant, declare that all Performance Shares
granted to the Participant are deemed earned, that the Restriction Period of all
Restricted Stock Awards has been eliminated and that all outstanding Stock
Options shall accelerate and become exercisable in full but that all outstanding
Stock Options, whether or not exercisable prior to such acceleration, must be
exercised within the period of time set forth in such notice or they will
terminate. In connection with any declaration pursuant to this Section 11.8(b),
the Plan Committee may, but shall not be obligated to, cause a cash payment to
be made to each Participant who holds a Stock Option that is terminated in an
amount equal to the product obtained by multiplying (x) the amount (if any) by
which the Event Proceeds Per Share (as hereinafter defined) exceeds the exercise
price per share covered by such Stock Option times (y) the number of shares of
Common Stock covered by such Stock Option. For purposes of this Section 11.8(b),
"Event Proceeds Per Share" shall mean the cash plus the fair market value, as
determined in good faith by the Plan Committee, of the non-cash consideration to
be received per share by the shareholders of the Company upon the occurrence of
the Event.

        11.9    WITHHOLDING TAXES, ETC.    All distributions under the Plan
shall be subject to any required withholding taxes and other withholdings and,
in case of distributions in Common Stock, the Participant or other recipient
may, as a condition precedent to the delivery of Common Stock, be required to
pay to his/her participating employer the excess, if any, of the amount of
required withholding over the withholdings, if any, from any distributions in
cash under the Plan. No distribution under the Plan shall be made in fractional
shares of Common Stock, but the proportional market value thereof shall be paid
in cash.

        11.10    GENERAL RESTRICTION.    Each Award shall be subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration or qualification of the shares subject to such
option and/or right upon any securities exchange or under any state or federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with the granting of such Award
or the issue or purchase of shares respectively thereunder, such Award may not
be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.

        11.11    USE OF PROCEEDS.    The proceeds derived from the sale of the
stock pursuant to Stock Options or Restricted Stock Awards granted under the
Plan shall constitute general funds of the Company.

        11.12    PRIOR PLANS.    Notwithstanding the adoption of this Plan by
the Board and approval of this Plan by the Company's shareholders as provided in
Section 11.7 hereof, the Company's Executive Long Term Incentive Plan of 1981
and the Director Stock Option Plan of 1995, as the same have been amended from
time to time (the "Prior Plans"), shall remain in effect, and all grants and
awards heretofore made under the Prior Plans shall be governed by the terms of
the Prior Plans. The Plan Committee shall not, however, make any additional
grants of performance shares, restricted stock or stock option awards pursuant
to the Prior Plans.

        11.13    DURATION OF PLAN.    This Plan shall remain in effect until all
shares of Common Stock subject to the Plan are distributed or this Plan is
terminated under Section 11.1 hereof.

        11.14    SEVERABILITY.    In the event any provision of this Plan shall
be held to be illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Plan, and this Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

        11.15    GOVERNING LAW.    To the extent that federal laws do not
otherwise control, this Plan and all determinations made and actions taken
pursuant to this Plan shall be governed by the laws of Minnesota and construed
accordingly.

        11.16    HEADINGS.    The headings of the Articles and their subparts in
this Plan are for convenience of reading only and are not meant to be of
substantive significance and shall not add to or detract from the meaning of
such Article or subpart to which it refers.





QuickLinks


Exhibit 10.A



DAYTON HUDSON CORPORATION LONG-TERM INCENTIVE PLAN OF 1999
ARTICLE I ESTABLISHMENT OF THE PLAN
ARTICLE II DEFINITIONS
ARTICLE III GRANTING OF STOCK OPTIONS, PERFORMANCE SHARES AND RESTRICTED STOCK
AWARDS TO PARTICIPANTS
ARTICLE IV PERFORMANCE GOALS
ARTICLE V EARNING OF PERFORMANCE SHARES
ARTICLE VI STOCK OPTIONS
ARTICLE VII RESTRICTED STOCK
ARTICLE VIII SHARES OF STOCK SUBJECT TO THE PLAN; MAXIMUM AWARD
ARTICLE IX ADMINISTRATION OF THE PLAN
ARTICLE X REDUCTION IN AWARDS
ARTICLE XI GENERAL PROVISIONS
